Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Non-Final Rejection 
 The Status of Claims:
Claims 1-20 are pending. 
Claims 1-20 are rejected. 


DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application claims benefit of 62/900,687 09/16/2019.
             
    Drawings
3.       None.

        IDS
4.        The IDS filed on 2/2/2021 has been reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11,16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-3,16, and 18, the phrases “ the hydrocarbon reactant comprises”, “the hydrocarbon reactant comprises methane and the alcohol compound comprises methanol”, and “the chromate compound comprises” are recited. These expressions are vague and indefinite because the term ”comprises” would mean that there’re some additional components besides the single compound; the skilled artisan in the art is unable to figure out what else is present. An appropriate correction is required.  
about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”.     Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Monwar et al (US 2020/0086307A1).
Monwar et al discloses that the supported chromium catalyst comprises chromium/silica-titania, any suitable amount of titanium can be present, including from about 0.1 to about 20 wt. % (see page 7, a paragraph#0073). This is identical with the claim.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monwar et al (US 2020/0086307A1).

Monwar et al discloses supported chromium catalysts comprising hexavalent chromium species were irradiated under UV-visible light in the presence of various reductants and under various treatment conditions. Prior to irradiation, the supported chromium catalysts were calcined at the specified temperature in dry air (an oxidizing atmosphere) in a fluidized bed for three hours, in order to convert the chromium species to their respective hexavalent oxidation state in the following examples (see page 9, a pargraph#0093).
Examples 46-52 were performed to determine the extent of reduction of the hexavalent chromium and the average valence after reduction in a representative supported chromium catalyst. Table V summarizes the results. Example 52 was a chromium/silica-titania catalyst containing approximately 0.8 wt. % chromium and 7 wt. % titania, and having a BET surface area of 530 m.2/g, a pore volume of 2.6 mL/g, and an average particle size of 130 um, which was calcined in dry air at 850.degree. C. for 3 hr to convert chromium to the hexavalent oxidation state (orange). This converted over 86 wt. % of the chromium into the hexavalent state. For Examples 46-47, approximate 2 2SO4. To this was added 5 drops of ferroin Fe(+3) indicator. This usually turned a blue-green color indicating the presence of Fe(III) ions. Next, the solution was titrated to the ferroin endpoint (red color) using a solution of ferrous ammonium sulfate, which had been previously calibrated by reaction with a standardized 0.1 M sodium dichromate solution. When the solution turned red, the end point was signaled, and the titrant volume was recorded, to calculate the oxidation capacity of the catalyst, expressed as wt. % Cr(VI) and as percent reduced, that is, the percent of the original Cr(VI) oxidative power that has been removed by the reduction treatment. The average valence was also computed by multiplying the percent reduced  (see pages 13-14, a paragraph#0119).
    PNG
    media_image2.png
    502
    768
    media_image2.png
    Greyscale

(see page 14,  table V).
After the desired exposure time, the reduced chromium catalyst was mixed with a hydrolysis agent to cleave the hydrocarbon-containing ligand from the reduced chromium catalyst. The hydrolysis agent used was water, methanol, ethanol, or trifluoroethanol, or a mixture thereof, and was selected to not interfere with analysis of the reaction product (e.g., methanol was not used as the hydrolysis agent when the reaction product after hydrolysis could contain methanol). (see page 14, a paragraph# 0124)
Table VI summarizes the results of Examples 53-77, and lists the specific chromium catalyst, the hydrocarbon reductant, the light treatment, and an analysis of the reaction product after hydrolysis. Examples 53-58 demonstrate the unexpected 


    PNG
    media_image3.png
    541
    1012
    media_image3.png
    Greyscale

(see page 15,  table VI).

The instant invention, however, differs from the prior art in that the claimed mature range at the irradiating step and at hydrolyzing step and recycling the hydrocarbon reactant and wavelength of the light source are unspecified in the prior art.

With respect the lack of teaching recycling the hydrocarbon reactant, the prior art is silent about it. However, this procedure is recognized as an economic advantage for saving energy and resources. So, it would have been obvious to the skilled artisan in the art to be motivated to recycle the hydrocarbon reactant in the prior art process in order to save the cost of the operation during the process. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
With respect the lack of teaching wavelength of the light source, the prior art is silent about it. However, the prior art does mention the use of UV light (ultraviolet light) during the prior art process (see page 9, a pargraph#0093). Furthermore, according to Wikipedia (2019, October), it is a well known fact that Ultraviolet (UV) is 

With respect the lack of teaching the claimed temperature range for the irradiating step and hydrolyzing step, the prior art is silent about them. However, in these particular steps, it is natural for the skilled artisan in the art to have assume that those steps were conducted at room temperature (250C) since the catalytic reaction is involved for the claimed process. Furthermore, the limitation with respect to a temperature or a pressure range does not impart patentability to the process when such values are those which would be determined by one of ordinary skill in the art in achieving optimum condition for the particular process. The temperature range is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the process by selecting the optimum temperature  range for the irradiating step and at hydrolyzing step during the process. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range for the irradiating step and at hydrolyzing step during the process. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Monwar expressly discloses the process for converting the hydrocarbon reactant ,such as methane into the alcohol compound  such as methanol and/or propionic acid or 0C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state and then irradiating the hydrocarbon reactant and the supported chromium catalyst with a light beam at a wavelength in the UV-visible spectrum and hydrolyzing the reduced chromium catalyst to form the alcohol reaction or the carbonyl compound. Although the prior art does not specify the temperature range for the irradiating step and hydrolyzing step, the temperature range is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the process by selecting the optimum temperature range for the irradiating step and at hydrolyzing step during the process. 
So, if the skilled artisan in the art had desired to investigate the optimum temperature range for the irradiating step and at hydrolyzing step for the process, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to conduct such procedures as a part of routine experimentation in the Monwar process. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/13/2021